DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of the application
This office Action is in response to Applicant's Application filled on 01/29/2021. Claims 1-7 and 10-12 are pending for this examination. 

Oath/Declaration
The oath or declaration filed on 10/31/2019 is acceptable.

Election/Restrictions
Applicant’s election, without traverse group I, of species II (Fig 3): claims 1-7 and 10-12, in the “Response to Election / Restriction Filed” filed on 01/29/2021 is acknowledged and entered by Examiner. 
Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHOI et al (US 2017/0338292 A1; hereafter CHOI).


    PNG
    media_image1.png
    387
    689
    media_image1.png
    Greyscale


Regarding claim 1, CHOI discloses a display screen comprising a light-emitting layer, the light-emitting layer comprising:
 a first region provided with an opening ( Fig 2, opening as first region, Abstract, Para [ 0047-0062]) for transmitting light ( Fig 2, opening as first region, Abstract, Para [ 0047-0062]); and a second region for display ( first to third subs pixels, abstract, Para [ 0047-0062]).
  
Regarding claim 2, CHOI  discloses the display screen according to claim 1, CHOI  further discloses wherein the light-emitting layer comprises a plurality of first regions   ( Fig 2, opening as first region, Abstract, Para [ 0047-0062]) and a plurality of second regions ( Fig 2,  first to third subs pixels, abstract, Para [ 0047-0062]), at least a first-type light- emitting unit being formed by one first region ( Fig 2, opening as first region, Abstract, Para [ 0047-0062]) and one second region adjacent to the first region ( Fig 2,  first to third subs pixels, abstract, Para [ 0047-0062]).  

Regarding claim 3, CHOI discloses the display screen according to claim 2, CHOI further discloses wherein the number of the first- type light-emitting units is plural (Fig 2, first to third subs pixels, abstract, Para [0047-0062]). 
 
Regarding claim 4, CHOI discloses the display screen according to claim 3, CHOI further discloses wherein the first-type light- emitting unit comprises any one of a red sub-pixel, a green sub-pixel, and a blue sub-pixel (Para [0048]).  

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5- 7 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al (US 2017/0338292 A1; hereafter CHOI) in view of SUN et al ( US 2016/0358982 A1; hereafter SUN).

Regarding claim 5, CHOI discloses the display screen according to claim 4, But CHOI does not disclose explicitly wherein in the red sub-pixel, a ratio of an area of the first region to an area of the second region is 1:3 to 3:1.  
In a similar field of endeavor, SUN discloses wherein in the red sub-pixel, a ratio of an area of the first region to an area of the second region is 1:3 to 3:1 (Para [0016]).

Since CHOI and SUN are both from the same field of endeavor and discloses plurality pixel array in light emitting device, the purpose disclosed by SUN would have been recognized in the pertinent art of CHOI.
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify CHOI in light of SUN teaching  prolong the service life of a display panel without reducing the total aperture ratio of pixels. In addition, the specification contains no disclosure of either the critical nature of the claimed  thickness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
 
Regarding claim 6 , CHOI discloses the display screen according to claim 4, But CHOI does not disclose explicitly wherein in the green sub-pixel, a ratio of an area of the first region to an area of the second region is 1:2 to 2:1. 
In a similar field of endeavor, SUN discloses wherein in the green sub-pixel, a ratio of an area of the first region to an area of the second region is 1:2 to 2:1 (Para [0016]).

Since CHOI and SUN are both from the same field of endeavor and discloses plurality pixel array in light emitting device, the purpose disclosed by SUN would have been recognized in the pertinent art of CHOI.
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify CHOI in light of SUN teaching “wherein in the green sub-pixel, a ratio of an area of the first region to an area of the second region is 1:2 to 2:1 (Para [0016])” for further advantages such as prolong the 

Regarding claim 7, CHOI discloses the display screen according to claim 4, But CHOI does not disclose explicitly wherein in the blue sub-pixel, a ratio of an area of the first region to an area of the second region is 1:1.5 to 1.5:1.  
In a similar field of endeavor, SUN discloses wherein in the blue sub-pixel, a ratio of an area of the first region to an area of the second region is 1:1.5 to 1.5:1 (Para [0016]).
Since CHOI and SUN are both from the same field of endeavor and discloses plurality pixel array in light emitting device, the purpose disclosed by SUN would have been recognized in the pertinent art of CHOI.
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify CHOI in light of SUN teaching “wherein in the blue sub-pixel, a ratio of an area of the first region to an area of the second region is 1:1.5 to 1.5:1 (Para [0016])” for further advantages such as prolong the service life of a display panel without reducing the total aperture ratio of pixels. Furthermore, It would have been obvious to one of the ordinary skilled in the art before the effective filing date the invention to vary “first region to an area of the second .


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al (US 2017/0338292 A1; hereafter CHOI) in view of Takagi et al. (Pub No. US 2018/0198980 A1, hereinafter Takagi).

Regarding claim 10, CHOI discloses a display device, comprising: 
a display screen comprising a light-emitting layer, the light-emitting layer ( Fig 2, Para [ 0047-0062]) comprising:
a first region provided with an opening ( Fig 2, opening as first region, Abstract, Para [ 0047-0062])  for transmitting light ( Fig 2, opening as first region, Abstract, Para [ 0047-0062]); and a second region for display ( first to third subs pixels, abstract, Para [ 0047-0062]).
But CHOI does not disclose explicitly an under-screen photosensitive module sensing light irradiated through the display screen.  
In a similar field of endeavor, Takagi discloses an under-screen photosensitive module sensing light irradiated through the display screen (Fig 5, Para [0051]).

Since CHOI and Takagi are both from the same field of endeavor and discloses display device include image sensor, the purpose disclosed by Takagi would have been recognized in the pertinent art of CHOI.
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify CHOI in light of Takagi teaching “an under-screen photosensitive module sensing light irradiated through the display screen ( Fig 5, Para [0051])” for further advantages such as for the purposes of visual communication applications.

Regarding claim 11, CHOI and Takagi discloses the display device according to claim 10, Takagi discloses wherein the under-screen photosensitive module comprises at least one of a photoelectric sensor and a front camera (Fig 5, Para [0051]).  
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify CHOI in light of Takagi teaching “wherein the under-screen photosensitive module comprises at least one of a photoelectric sensor and a front camera (Fig 5, Para [0051])” for further advantages such as for the purposes of visual communication applications.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2006/0097305 A1; hereafter Lee) in view of Takagi et al. (Pub No. US 2018/0198980 A1, hereinafter Takagi) as applied claims above and further in view of Lablans (US 2011/0098083 A1; hereafter Lablans).

Regarding claim 12, CHOI and Takagi discloses the display device according to claim 10, But CHOI and Takagi does not disclose explicitly wherein the under-screen photosensitive module is embedded under the display screen by 4 mm to 6 mm.  
In a similar field of endeavor, Lablans discloses wherein the under-screen photosensitive module is embedded under the display screen by 4 mm to 6 mm (Para [0191]). It would have been obvious to one of ordinary skill in the art before the effective filing date to determine the optimum depth (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one would incorporate the module in the claimed depth to provide the optimal viewing angle for visual communication applications.
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify CHOI and Takagi in light of Lablans teaching “wherein the under-screen photosensitive module is embedded under the display screen by 4 mm to 6 mm (Para [0191])” for further advantages such as for the purposes of visual communication applications.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOIN M RAHMAN/Primary Examiner, Art Unit 2898